Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments as filed 01/19/2021.  Claims 1, 3, 5-11, 13-16, and 18-24 are pending, of which claims 1, 11, and 16 are independent.

3.	Responsive to Applicants’ amendments, the Examiner withdraws the prior rejections under 35 U.S.C. 112(b) of claims 1, 9, 11, 15-16, and 20, e.g. as previously presented in the Non-Final Office Action dated 10/22/2020.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3, 5-7, 10-11, 13-14, 16, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0075377 (“Kang”) in view of U.S. Patent Application Publication No. 2013/0139186 (“Teng”) and U.S. Patent No. 8949873 (“Bayer”) and U.S. Patent Application Publication No. 2013/0205403 (“Grocutt”).
Regarding claim 1, KANG teaches a mobile electronic device (FIG. 1’s mobile terminal) comprising: 
a connector (per [0115], a wireless or wired connection mechanism for connecting the mobile device to an external display device, and this connection mechanism inherently involves a port or a communication interface or something of that nature that would constitute “a connector” as recited); 
a touch screen display (mobile device’s touch panel per [0084]); 
a memory … (memory elements per [0247], and where one of ordinary skill in the art would understand that memory elements as used in the state of the art are inherently comprised of different addresses, areas, regions, partitions, etc. to allow for storing of different data/information etc.); 
a wireless communication circuit (mobile device’s radio communication unit and/or related communication modules, e.g. per [0066]-[0073]); and 
at least one processor (mobile device’s controller per [0066]) configured to: 
execute a first application included in one of the non-secure area and the secure area and display a screen of the first application on the touch screen display, and execute a second application … when being connected to an external interface device through the connector and transmit data related to a screen of the second application through the connector to the external interface device, 
provide/transmit a first user input through the touch screen display to the first application and not to the second application, and provide/transmit a second user input through a first external input device, which is operatively connected through at least one of the wireless communication circuit or the connector, to the second application and not to the first application  ([0031], [0059], [0090], [0092], [0114]-[0116], [0122], and particularly [0212]-[0213] discussing the execution of various applications by the mobile device, some of which are for presentation to the device’s native display and some of which are for presentation to an external display, e.g. per the device and screen/display setup shown in FIGs. 2, 4-12, 19A-19D, 22, and 24, and where it logically follows that an input provided via one input mechanism for one application on one display is processed/routed accordingly and not to a different application on a different display). 

As discussed above, KANG teaches a framework where inputs provided via various input mechanisms, e.g. touchscreen on a mobile device verses external input devices such as mouse or keyboard, are appropriately routed to the corresponding application on the corresponding device.  The transmission of that input as provided by the user via the input mechanism to the appropriate application may be considered a “forwarding” step, e.g. a step to “forward” a respective user input as Applicants have recited.  However, to the extent that Kang is not fully sufficient, the Examiner further relies upon TENG to teach what Kang may possibly lack, see e.g. Teng’s FIGs. 2-3 which provide the receipt of an input which is then selectively routed to a corresponding application by way of the 
Both Kang and Teng relate to similar frameworks that accommodate various input mechanisms, displays, and applications, and the selective connectivity between.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Teng’s explicit routing/forwarding element to connect the various system elements as part of Kang’s similar framework to result in the common and shared result/purpose that both references permit/feature.

As discussed above, Kang teaches first and second application elements in relation to a memory element, e.g. much like Applicants’ claim recites.  That said, Kang does not appear to teach the further limiting features of: a memory comprising a non-secure area or a secure area; executing a first application and a second application, such that the first application is included in one of the non-secure area or the secure area and such that the second application is included in another of the non-secure area or the secure area; and finally wherein the first and second applications are configured to share data with each other when the first and second applications are predetermined applications configured to perform tasks of a same type of function and wherein data sharing between the first and second applications is restricted when the first and second applications are not the predetermined applications.  Rather, the Examiner relies upon BAYER to teach that which Kang may otherwise lack, see e.g. Bayer’s framework for creating a “unified history” (column 5 line 47) which constitutes collecting and aggregating user viewership/consumption information from across a variety of applications (column 9 lines 40-58) for the like “function”/purpose of smartly providing easy replay/repeat functionality and stronger/improved “prediction”/recommendation benefits, where the user information collection/aggregation is subject to user-prescribed “storage criteria” and “access a non-secure area as recited, where similar information that is stored but is access-restricted would be “secure” and hence stored in a secure area, and per the user’s configuration of the described access criteria rights it can be said that the user is predetermining which application is actively sharing its information / providing access to its information, e.g. to another application (thereby creating a sharing relationship akin to the recited “predetermined applications”)}.
Kang and Bayer both relate to application execution frameworks/environments and the memory management aspects related thereto.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bayer’s memory and application data management scheme with Kang’s framework, e.g. to promote efficiency gains for information sharing among applications while still maintaining security benefits.

The Examiner notes that Applicants’ amended claim now requires the further limitations wherein a first activity associated with one of the non-secure area or the secure area and a second activity associated with another of the non-secure area or the secure area are managed by different activity stacks and wherein the different activity stacks keep activities in a first-in last-out form.  As discussed above, KANG does not teach secure/non-secure differentiation among its memory/storage aspects for the applications that execute thereon the hosting mobile device.  Rather, as discussed above, the Examiner relies upon BAYER’s portions as cited just above to teach features that are the same/equivalent to the aforementioned.  That said, Bayer’s “unified history” (for example, column 5 line the Examiner does not believe Kang or Teng or Bayer teach the aforementioned limitation, and rather the Examiner relies upon GROCUTT to teach what those references may otherwise lack, see e.g. Grocutt’s [0008] and [0096] discussing secure and non-secure application information domains, for example to facilitate secure/protected switching between applications by a user, and where specifically it is taught that stack data structures are used.  The Examiner respectfully submits that one of ordinary skill in the art would recognize that stacks are definitively first-in last-out, and it is this well-known and widely-understood characteristic that differentiates stacks from queues for example and other container-type data structures; hence, the Examiner’s respectfully submits that Grocutt’s cited-to portions that detail the use of stacks inherently provides the further limiting aspect of “first-in last-out form” for elements maintained in the recited stack for example.
Like Kang and particularly Bayer, Grocutt relates to the maintaining of application/task information that helps facilitate security/protection benefits across different applications/tasks and the information thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bayer’s application/task information constructs using a well-known elementary construct such as a stack per Grocutt, with a reasonable expectation of success, for purposes of providing basic and necessary information/memory management functionality in a manner that is well-understood and foundational (and thereby obvious in the state of the art).

Regarding claim 3, Kang in view of Teng and Bayer and Grocutt teach the mobile electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the one of the non-secure area or the secure area comprises a third application, and wherein another of the non-secure area or the secure area comprises a fourth application, and wherein the first and third applications are configured to share data with each other, and wherein the second and fourth applications are configured to share data with each other (Kang: [0031], [0059], [0090], [0092], [0114]-[0116], [0122], and particularly [0212]-[0213] discussing the execution of various applications by the mobile device; and Bayer’s framework as discussed above in relation to claim 1 such that a user of the framework can prescribe the access rights/criteria on a per-application basis which permits an application’s information to be accessed by another application).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Kang in view of Teng and Bayer and Grocutt teach the mobile electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the first and second applications comprise at least one of a telephone application, a contact application, a message application, or a calendar application (Kang’s [0093] discussing a breadth of application examples, including email, instant messaging, etc.).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Kang in view of Teng and Bayer and Grocutt teach the mobile electronic device of claim 1, as discussed above.  The aforementioned references further teach a wired communication circuit, and wherein the at least one processor is further configured to: forward data received through one of the wireless communication circuit or the wired communication circuit to the first application and not to the second application and forward data received through another of the wireless communication circuit or the wired communication circuit to the second application and not to the first application (Kang’s [0115] discussing that either a wired or wireless connection may be used to connect the mobile device and the external display device, and hence an input provided directly for processing by the application shown on the device’s native display is via a wired pathway and the input 

Regarding claim 7, Kang in view of Teng and Bayer and Grocutt teach the mobile electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the first external input device comprises at least one of a mouse, a keyboard, or a tablet (Kang’s FIG. 2 showing keyboard and mouse options).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Kang in view of Teng and Bayer and Grocutt teach the mobile electronic device of claim 1, as discussed above.  The aforementioned references further teach operatively connect with a second external input device through at least one of the wireless communication circuit or the connector (Kang’s FIG. 2 showing keyboard and mouse options that may connected to the mobile device via a wireless or a physical connection (e.g., USB)) and forward a third user input through the second external input device to the first application and not to the second application (where inputs via the mouse and/or keyboard are provided for the intended application per the teachings of the framework as discussed above in relation to claim 1).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim further recites a storage medium which is further taught per Kang’s [0104].

Regarding claim 18, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 23, Kang in view of Teng and Bayer and Grocutt teach the mobile electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the shared data is used in the execution of the task of the same function by at least one of the first and second applications (Bayer’s “unified history” as discussed above in relation to claim 1, which constitutes collecting and aggregating user viewership/consumption information from across a variety of applications (column 9 lines 40-58) for the like “function”/purpose of smartly providing easy replay/repeat functionality and stronger/improved “prediction”/recommendation benefits).  The motivation for combining the references is as discussed above in relation to claim 1.


8.	Claims 8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Teng and Bayer and Grocutt and further in view of U.S. Patent Application Publication No. 2011/0208955 (“Anbazhegan”).
Regarding claim 8, Kang in view of Teng and Bayer and Grocutt teach the mobile electronic device of claim 1, as discussed above.  As discussed above, Kang teaches a framework where inputs provided via various input mechanisms, e.g. touchscreen on a mobile device verses external input devices such as mouse or keyboard, are appropriately routed to the corresponding application on the corresponding device.  Moreover, Teng’s FIGs. 2-3 teach a comparable framework to Kang’s where the receipt of an input is then selectively routed to a corresponding application by way of the framework of displays/interfaces, corresponding drivers, the OS, the corresponding APIs, etc. (i.e., a forwarding/routing).  A driver per Teng may be said to selectively process the inputs when appropriate, and is comparable to a launcher for example instances when the routing of inputs to the particular display corresponding to the driver is a matter of first user/impression upon a system/machine launch.  That said, neither Teng nor Kang teach that a driver has a display screen, and therefore do not sufficiently teach the further limitations to display a screen of a first launcher, which is included in one of the non-secure area or the secure area, on the touch screen display before executing the first application; and execute a second launcher which is included in another of the non-secure area or the secure area before executing the second application when being connected to the external interface device through the connector; and transmit data related to the screen of the second launcher through the connector to the external interface device; and forward the first user input through the touch screen display to the first launcher and not to the second launcher; and forward the second user input through the first external input device to the second launcher and not to the first launcher.  Rather, the Examiner relies upon ANBAZHEGAN to teach what Kang and Teng and Bayer and Grocutt otherwise lack, see e.g. Anbazhegan’s [0032] discussing a driver for a display device and particularly where the driver features a splash screen.
Like Kang and Teng, Anbazhegan feature a framework for selective processing and display of content.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to incorporate Anbazhegan’s driver and particularly having a visual aspect with Kang and Teng’s framework, e.g. to provide users with further feedback as to how the requested/rendered content/application information is being displayed.

Regarding claim 21, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 22, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.


9.	Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Teng and Bayer and Grocutt and further in view of U.S. Patent Application Publication No. 2013/0268702 (“Fok”).
Regarding claim 9, Kang in view of Teng and Bayer and Grocutt teach the mobile electronic device of claim 1, as discussed above.  The aforementioned references contemplate the concept of various applications presentable via various displays, see e.g. Kang as described in relation to claim 1.  That said, there is no explicit teaching of multi-focus in the cited art discussed above, and therefore neither Kang nor Teng nor Bayer sufficiently teach the further limitation wherein the at least one processor is further configured to maintain all windows of the first and second applications in a simultaneously focused state.  Rather, the Examiner relies upon FOK to teach what Kang and Teng and Bayer and Grocutt may otherwise lack, see e.g. Fok’s [0006].
Like Kang and Teng, Fok feature a framework for selective processing and display of content, and particularly across/using multiple displays.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to incorporate Fok’s focus aspect with Kang and Teng’s framework, e.g. to provide users with improved usability that makes the most of the multi-display framework.

Regarding claim 15, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.


Allowable Subject Matter
10.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection presented herein.

As a practical matter, the Examiner would like to address the newly-added limitations of the independent claims.  Taking independent claim 1 for example, the claim has been amended to recite the further limitations wherein a first activity associated with one of the non-secure area or the secure area and a second activity associated with another of the non-secure area or the secure area are managed by different activity stacks and wherein the different activity stacks keep activities in a first-in last-out form.
Taking the latter limitation first, the Examiner respectfully submits that all stacks are FILO.  The FILO’ness of a stack is its defining feature, e.g. especially when one considers and compares stacks verses other collection/container-type data structures.  This is something one of ordinary skill in the art would readily recognize about stacks, and hence the Examiner’s reliance upon GROCUTT’s stacks provides for this limitation – even if for example GROCUTT does not explicitly spell out that it’s stacks are FILO.
Regarding the former limitation, the Examiner would like to clearly note that there is no linkage at all between the newly-introduced concept of activities (e.g., “first activity” and “second activity” as recited) and the existing concept of applications (e.g., “first application” and “second application”).  In other words, the claim merely requires that activity information and application information are both maintained in the secure/non-secure memory areas as recited, but are otherwise independent and unrelated elements in the claim.  For example, there is no active limitation in the claim that would require any information or data pertaining to activities and applications to overlap or relate.  This is the Examiner’s interpretation of the claim after a careful reading of it.  If Applicants’ intention is for activities to belong to applications or feature some other type of logical relationship to effectively limit the claim, the Examiner will reiterate here that no such relationship has been established by the amendment in the pending claims, and Applicants must further clarify the claim to introduce such a relationship if such is intended.  Otherwise, the Examiner believes the applicability of Grocutt’s teaching to for example Kang and Bayer’s combined framework is fair and apt.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2013/0205413 Grocutt
US 9536063 Xing
US 2012/0290680 Hwang
US 2008/0256519 Shen
US 4517640 Hattori
Non-Patent Literature “FILO (First In, Last Out) Definition”
Non-Patent Literature “Memory Management: the Stack & the Heap”
Non-Patent Literature “Stacks” (lecture)

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174